department of the treasury internal_revenue_service washington d c date offic e of c h ief c o u n sel number info release date index no the honorable trent lott united_states senate washington d c dear senator lott this letter responds to your inquiry dated date in which you ask whether internal_revenue_service regulations allow an organization described in sec_501 of the internal_revenue_code the code to give grant funds to an organization described in sec_501 of the code as long as a sec_501 organization’s disbursement of funds furthers the purposes for which exemption was granted the disbursement would not be prohibited by income_tax regulations governing charitable organizations the following authorities apply to this situation cid organizations recognized as exempt from federal_income_tax under sec_501 of the code because they are described in sec_501 of the code must operate exclusively for one or more exempt purposes sec_1_501_c_3_-1 cid an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes enumerated in sec_501 an organization’s activities will be considered permissible under sec_501 if they meet the following conditions the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established policy or in conflict with express statutory restrictions and the activities further the organization’s exempt_purpose and are reasonably related to the accomplishment of that purpose rev_rul c b while we are unable to comment on the specific taxpayer identified by your constituent i believe the information provided reaches the fundamental question raised and i hope this information is helpful to you if you have additional questions or need further information please contact me at or robin ehrenberg of my staff at we would certainly be happy to respond directly to your constituent as well sincerely nancy j marks acting division counsel associate chief_counsel tax exempt government entities
